*251MEMORANDUM BY THE COURT
Upon the delivery of the plane in this case and the acceptance of same by the Government, plaintiff was paid the balance due on the contract, $16,633.58, and executed a re*252ceipt signed by both plaintiff and its subcontractor, Garford Manufacturing Company, which contained the stipulation that plaintiff “ accepts the above sum in full consideration of all sums due under the above contracts (No. 1261 and No. 40) and acknowledges that it is in full of all necessary or incidental expenses entering into the construction or test of the above articles prior to delivery and acceptance by the Government.” It is alleged in the petition that “ This receipt was not intended by the plaintiff to be in full, and was obtained by the lies and false and fraudulent representations of Government officers.” (Our italics.)
The commissioner has found that “ The receipt was voluntarily signed by plaintiff, and there is no satisfactory evidence that any misrepresentations were made to plaintiff to secure his signature thereto.” This finding is supported by the evidence.
The petition will be dismissed, and it is so adjudged and ordered.